                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


SHELBY JEAN DELGADO,                              )
                                                  )
        Plaintiff,                                )
                                                  )        No. 3:19-cv-00951
v.                                                )        JUDGE RICHARDSON
                                                  )
ANDREW SAUL, Commissioner of Social               )
Security Administration,                          )
                                                  )
        Defendant.                                )

                                             ORDER
       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 16), recommending that Plaintiff’s action be dismissed without prejudice pursuant to Rule

41(b) of the Federal Rules of Civil Procedure for failure to prosecute. No Objections to the Report

and Recommendation have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372,

at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010,

2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, this action is DISMISSED



     Case 3:19-cv-00951 Document 17 Filed 08/06/20 Page 1 of 2 PageID #: 393
WITHOUT PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for

failure to prosecute. This Order shall constitute the final judgment in this case under Fed. R. Civ.

P. 58.

         IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                     2
    Case 3:19-cv-00951 Document 17 Filed 08/06/20 Page 2 of 2 PageID #: 394
